IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40033

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 540
                                                 )
       Plaintiff-Respondent,                     )     Filed: June 19, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
MARK ANTHONY CRUSE,                              )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Judgment of conviction and concurrent, unified sentences of seven years, with
       three years determinate, for principal to delivery of a controlled substance and
       possession of a controlled substance with intent to deliver, affirmed; order
       denying Idaho Criminal Rule 35 motion for reduction of sentences, affirmed.

       Nevin, Benjamin, McKay & Bartlett LLP; Deborah Whipple, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge

PER CURIAM
       Mark Anthony Cruse pled guilty to principal to delivery of a controlled substance
(cocaine), Idaho Code §§ 18-204, 37-2732(a)(1)(A), and possession of a controlled substance
(cocaine) with intent to deliver, I.C. § 37-2732(a)(1)(A). The district court sentenced Cruse to
concurrent, unified terms of seven years, with three years determinate. Cruse filed an Idaho
Criminal Rule 35 motion for reduction of his sentences, which the district court denied. Cruse
appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.



                                                1
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Cruse’s Rule 35 motion. A
motion for reduction of sentence under Idaho Criminal Rule 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our
review of the grant or denial of a Rule 35 motion, we consider the entire record and apply the
same criteria used for determining the reasonableness of the original sentence. State v. Forde,
113 Idaho 21, 22, 740 P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at
871-73. Upon review of the record, we conclude no abuse of discretion has been shown.
        Therefore, Cruse’s judgment of conviction and sentences, and the district court’s order
denying Cruse’s Rule 35 motion, are affirmed.




                                                     2